        Case 1:19-cv-10978-NMG Document 14-2 Filed 05/15/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
TAMARA LANIER,                      )
                                    )
            Plaintiffs,             )
                                    )                  Civil Action No. 1:19-cv-10978-NMG
v.                                  )
                                    )
PRESIDENT AND FELLOWS OF            )
HARVARD COLLEGE AKA HARVARD )
CORPORATION, HARVARD BOARD          )
OF OVERSEERS, HARVARD               )
UNIVERSITY, THE PEABODY             )
MUSEUM OF ARCHAEOLOGY AND           )
ETHNOLOGY,                          )
                                    )
            Defendants.             )
____________________________________)

                        AFFIDAVIT OF BENJAMIN L. CRUMP, ESQ.

       I, Benjamin L. Crump, having been duly sworn, do hereby state as follows:

       1.      I am a resident of the State of Florida. I am an attorney with Ben Crump Law,

PLLC, 122 S. Calhoun Street, Tallahassee, Florida 32301.

       2.      I am duly licensed and a member of good standing to practice before the bars of

the States of Florida and the District of Columbia.

       3.      I am a member in good standing in every jurisdiction in which I have been

admitted to practice, including: The Supreme Court of the United States, the States of Florida, the

District of Columbia, and the United States District Court for the following courts: the Northern,

Southern, and Middle Districts of Florida, the United States District Courts for the Northern,

Eastern, Central and Western Districts of California, the United States District Court for Arkansas’




                                                  1
        Case 1:19-cv-10978-NMG Document 14-2 Filed 05/15/19 Page 2 of 2



Eastern and Western Division, the United States District Court for Northern Texas, and the

United States District Court for Kentucky’s Western District.

       4.      There are no disciplinary proceedings pending against me in any jurisdiction. I

have not been denied admission to, been disciplined by, resigned from, surrendered my license to

practice before, or withdrawn an application for admission to practice before this Court or any

other court, while facing a disciplinary complaint.

       5.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the Local Rules of the United States District Court for the District of Massachusetts, and the

Massachusetts Rules of Professional Conduct.

       6.      I designate Elizabeth N. Mulvey as my sponsoring attorney and my agent for

service of process. I designate the District of Massachusetts as the forum for the resolution of

any dispute arising out of my admission.

       7.      I request permission to appear and participate as counsel in the above-captioned

action on behalf of Plaintiff for all purposes, in association with local counsel, Elizabeth N.

Mulvey, Crowe & Mulvey LLP, 77 Franklin Street, Boston, Massachusetts 02110.

       I declare under penalty of perjury that the foregoing is true and correct.



                                              /s/ Benjamin L. Crump, Esq.
                                              Benjamin L. Crump

Dated: May 15, 2019




                                                  2
